164 S.E.2d 404 (1968)
3 N.C. App. 233
STATE of North Carolina
v.
James A. WILLIAMS.
No. 6821SC458.
Court of Appeals of North Carolina.
December 11, 1968.
*405 Atty. Gen. T. Wade Bruton and Deputy Atty. Gen. Harry W. McGalliard, for the State.
Hatfield, Allman & Hall, by Raymond D. Thomas, Kernersville, for defendant appellant.
BRITT, Judge.
Defendant's court-appointed counsel brings forward no assignment of error, frankly stating that he is unable to find prejudicial error but asks the court to carefully review the record and grant such relief as may be proper.
Accordingly, we have carefully reviewed the record before us and find that the defendant was given a fair trial, free from prejudicial error, and that the sentence imposed was within statutory limits. State v. Hopper, 271 N.C. 464, 156 S.E.2d 857; State v. Campbell, 2 N.C.App. 406, 163 S.E.2d 78.
The judgment of the superior court is Affirmed.
BROCK and PARKER, JJ., concur.